     Case 2:19-cr-00249-JCM-BNW Document 25 Filed 11/06/19 Page 1 of 3


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     DANIEL E. CLARKSON
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   daniel.clarkson@usdoj.gov
 6   Attorneys for the United States
 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8

 9
      UNITED STATES OF AMERICA,
10
                               Plaintiff,                     2:19-cr-00249-JCM-BNW
11
                   vs.                                        STIPULATION FOR A
                                                              PROTECTIVE ORDER
12
      ETHAN ELLIOT ERHARDT,
13
                               Defendant.
14

15          The parties, by and through the undersigned, respectfully request that the Court issue an

16   Order protecting from disclosure to the public, or any third party not directly related to this

17   case, any law enforcement reports, transcripts, recordings, and/or other materials provided by

18   the Government during discovery in this case (the “Protected Material”). The parties state as

19   follows:

20          1.      The indictment in this case issued on October 1, 2019.

21          2.      Trial is currently set for December 2, 2019. The Government desires and intends

22   to produce discovery as soon as possible.

23          3.      The indictment in this case arises out of alleged false representations made by the

24   defendant during the purchase of firearms.


                                                      1
     Case 2:19-cr-00249-JCM-BNW Document 25 Filed 11/06/19 Page 2 of 3


 1          4.     The Government believes that dissemination of the Protected Material could
 2   threaten related ongoing investigations involving suspected trafficking of firearms and reveal
 3   personal identifying information of potential witnesses.
 4          5.     In order to protect the integrity of related investigations and the witnesses
 5   involved in and revealed by the Protected Material, the parties intend to restrict access to the
 6   Protected Material in this case to the following individuals: the defendants, attorneys for all
 7   parties, and any personnel that the attorneys for all parties consider necessary to assist in
 8   performing that attorneys’ duties in the prosecution or defense of this case, including
 9   investigators, paralegals, experts, support staff, interpreters, and any other individuals
10   specifically authorized by the Court (collectively, the “Covered Individuals”).
11          6.     Without leave of Court, the Covered Individuals shall not:
12
                   a.      make copies for, or allow copies of any kind to be made by any other
13
                           person of the Protected Material in this case or permit dissemination of the
14
                           Protected Material at the Pahrump jail facility, or any other detention
15
                           facility where the Defendant is housed, to include leaving a copy of the
16
                           Protected Material at any detention facility where the Defendant is housed;
17
                   b.      allow any other person to read, listen, or otherwise review the Protected
18
                           Material;
19
                   c.      use the Protected Material for any other purpose other than preparing to
20
                           defend against or prosecute the charges in the indictment or any further
21
                           superseding indictment arising out of this case; or
22
                   d.      attach the Protected Material to any of the pleadings, briefs, or other court
23
                           filings except to the extent those pleadings, briefs, or filings are filed under
24
                           seal.


                                                       2
     Case 2:19-cr-00249-JCM-BNW Document 25 Filed 11/06/19 Page 3 of 3


 1          7.     Nothing in this stipulation is intended to restrict the parties’ use or introduction
 2   of the Protected Material as evidence at trial or support in motion practice.
 3          8.     The parties shall inform any person to whom disclosure may be made pursuant
 4   to this order of the existence and terms of this Court’s order.
 5          9.     Should a reasonable need for this protective order cease to exist, on grounds
 6   other than a Covered Individual or some other person violating or circumventing its terms, the
 7   Government will move expeditiously for its dissolution.
 8          10.    The defense hereby stipulates to this protective order.
 9
                                                 Respectfully submitted,
10                                               For the United States:
11                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
12                                               Nevada Bar Number 13644
13                                               ______/s/______________________
                                                 DANIEL E. CLARKSON
14
                                                 Assistant United States Attorney
15
                                                 For the defense:
16
                                                 _____/s/_______________________
                                                 DAMIAN R. SHEETS
17
                                                 Attorney for ETHAN ERHARDT
18

19
     IT IS SO ORDERED:
20                                                              November 12, 2019
     _________________________                                  _________________
21   BRENDA WEKSLER                                             Date
     United States Magistrate Judge
22

23

24


                                                      3
